     Case 2:16-cv-00172-KJM-EFB Document 112 Filed 08/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JOHN HARDNEY,                                     No. 2:16-cv-0172-KJM-EFB P
11                       Plaintiff,
12            v.                                        ORDER
13    R. WARREN, et al.,
14                       Defendants.
15

16           Plaintiff, a state prisoner proceeding without counsel in an action brought under 42 U.S.C.

17   § 1983, has filed a motion for an order compelling defendant Brazil to respond to his

18   interrogatories and for defendant Kumeh to provide further response to his interrogatories. ECF

19   No. 108. For the reasons stated below, plaintiff’s motion is denied as it pertains to Brazil and

20   granted in part as it pertains to Kumeh.

21                                              Defendant Brazil

22           On June 22, 2020, plaintiff filed the instant motion to compel. ECF No. 108. On July 6,

23   2020, the court deemed all requests for discovery served on or before April 26, 2020, as timely

24   served and granted defendants thirty days from the date of the order to respond. ECF No. 109.

25   Consequently, Brazil’s responses to plaintiff’s interrogatories (which were served on April 19,

26   2020, see ECF No. 108 at 2) are not due until August 5, 2020. Plaintiff’s motion as it pertains to

27   Brazil is therefore denied as premature.

28   /////
                                                        1
     Case 2:16-cv-00172-KJM-EFB Document 112 Filed 08/04/20 Page 2 of 3

 1                                            Defendant Kumeh
 2          Plaintiff seeks further responses from Kumeh for interrogatory numbers 4, 7, 9, 13, and
 3   17.
 4          In interrogatory no. 4, plaintiff asked Kumeh to “explain your involvement, (consistent
 5   with your training) as a witness in a ‘excessive use of force’ act where the prisoner is injured by
 6   correctional officers in your presence.” Kumeh objected on various grounds and responded that
 7   he could not “explain his involvement as a witness to ‘excessive use of force’ by a correctional
 8   officer against a prisoner, because he has never witnessed correctional officers use excessive
 9   force against a prisoner.” In the motion to compel, plaintiff clarifies that he wants to know what
10   Kumeh’s training requires of him in the event he is a witness to excessive force. ECF No. 108 at
11   4. So clarified, Kumeh’s objections are overruled and he must provide plaintiff with a further
12   response to interrogatory no. 4.
13          In interrogatory no. 7, plaintiff asked Kumeh to “[d]escribe all efforts made by Mule
14   Creek staff to track and evaluate complaints of unnecessary excessive use of force made by
15   prisoners, that occurred in the medical clinic on A-Facility at Mule Creek from January 2014 thru
16   January 2018.” Kumeh objected to this request as irrelevant, vague and ambiguous, and calling
17   for speculation. Without waiving those objections, Kumeh responded that he did not know, as he
18   is not involved in receiving, monitoring, or evaluating such complaints. Kumeh, who is a
19   licensed vocational nurse, stated that he does not have the information sought by plaintiff. There
20   is no basis upon which to compel a further response here.
21          In interrogatory no. 9, plaintiff asked Kumeh to “[i]dentify the names, job title, and dates,
22   including procedures taken by anyone that evaluated your job performance and job duties as a
23   LVN at Mule Creek from Jan 2014 thru Jan. 2018.” Kumeh objected to the request on the
24   grounds it was irrelevant, vague and ambiguous as to “procedures taken,” overbroad, and
25   compound. Without waiving those objections, Kumeh responded that “[f]rom January 2014 to
26   January 2018, Defendant’s supervisors were N. Larot, SRNII; N. Goodgame, SRNII; A. Davis,
27   SRNII; and L. Bird, SRNII.” In the motion to compel, plaintiff argues that Kumeh evaded the
28   portion of the interrogatory requesting a response as to the “procedures taken.” ECF No. 108 at
                                                        2
     Case 2:16-cv-00172-KJM-EFB Document 112 Filed 08/04/20 Page 3 of 3

 1   8. Kumeh properly objected to that phrasing as ambiguous and through his motion, plaintiff
 2   makes no effort to clarify. Plaintiff’s motion is denied as to interrogatory no. 9.
 3          In interrogatory no. 13, plaintiff asked Kumeh to “[p]rovide the dates, name and job title,
 4   including procedures taken, involving ‘in service training’ to ensure you were adequately trained
 5   during your employment as ‘LVN’ at CSP Mule Creek during Jan. 2014 thru Jan. 2015.” Again,
 6   Kumeh objected on the grounds it was irrelevant, vague and ambiguous as to “procedures taken,”
 7   and overbroad. Without waiving those objections, Kumeh responded with a long list of training
 8   he received from January 2014 to January 2015, and provided the name of the person who
 9   conducted the training where available. In the motion to compel, plaintiff argues that Kumeh’s
10   response was evasive, but fails to explain why this is so. Without clarification, plaintiff has not
11   shown any basis to order Kumeh to further respond to interrogatory no. 13.
12          Interrogatory no. 17 states as follows: The action taken by Captain Roy and Associate
13   Warden regarding the events (described in No. 16) had found that “staff actions following the
14   application of force are not in compliance with policy and training,” as well as “after care-
15   medical,” and directed all staff involved required “training” regarding “medical evaluation.”
16   (DOM section 510209). Provide the dates, job title, and name of person(s) who conducted the
17   “medical evaluation” training, required for all staff involved in the above stated events. [Exhibits
18   “E” pg. 1-3].” Kumeh objected on the grounds it was irrelevant, vague and ambiguous,
19   compound, called for speculation, assumed facts, and misstated evidence. Without waiving those
20   objections, Kumeh responded that he did not know. Plaintiff’s motion fails to set forth any basis
21   for compelling a further response from Kumeh to interrogatory no. 17.
22                                                Conclusion
23          Accordingly, IT IS ORDERED that plaintiff’s motion to compel (ECF No. 108) is
24   GRANTED as to interrogatory no. 4 directed to defendant Kumeh and DENIED in all other
25   respects. Kumeh shall serve plaintiff with a further response to interrogatory no. 4 within 30 days
26   from the date of this order.
27   DATED: August 4, 2020.
28
                                                        3
